UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                      No. 20-1922



                    USA ex rel. IBEW Local 98 v. The Fairfield Co.



To:   Clerk


      1)      Letter from Ryan McCarthy, Esq. construed as Motion to Amend the
              Opinion

      2)      Response by Marc Gelman, Esq. on behalf of Appellee

      3)      Reply by Ryan McCarthy, Esq.

       The foregoing motion is granted in part at the direction of the Court. The Clerk’s
Office will enter an amended opinion revising the counsel listing. As this revision is
purely clerical and not substantive, the judgment will remain as docketed.


For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: August 2, 2021
cc: All Counsel of Record